Title: To James Madison from William Steele, 15 September 1806
From: Steele, William
To: Madison, James



Sir
Springfield, Essex County N. J. September 15th: 1806.

Having been informed that the Consulate for St: Croix is at present vacant, and that Colin Easton an inhabitant of that Island, but for three years past, a resident in this neighbourhood intends to apply for the appointment, presuming also that some testimonials of his character will be necessary in order to his success, and that it is the duty of those Citizens of the United States who possess the means, to afford the Executive such information as will enable it to make a judicious choice, I with pleasure seize the opportunity of performing an act of friendship to an individual while I discharge a duty to my Country
My acquaintance with Mr. Easton has been of more than three years standing, during which time I have been in habits of intimacy with him, and have uniformly found him an upright, temperate, steady man; of gentlemanly manners, well informed, and well disposed.  Should the President of the United States see fit to nominate and appoint him to the Consulate in question, I am of opinion that its respectability and utility will be well sustained in his hands  I have the honor to be With sentiments of high Respect Your Most Obedient Servt.

William Steele

